Citation Nr: 1536403	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus with erectile dysfunction.

7.  Entitlement to a disability rating higher than 30 percent for diabetic nephropathy with hypertension.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the July 2010 decision, the RO denied the Veteran's claims for increased ratings for his service-connected peripheral neuropathy of the bilateral upper and lower extremities, diabetic nephropathy with hypertension, and diabetes mellitus with erectile dysfunction.  In the August 2012 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim of service connection for hearing loss.  The Veteran timely appealed these decisions, and in September 2013, the Board reopened the hearing loss claim and remanded that issue on its merits, along with the increased-rating issues, for further evidentiary development and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA examination and then re-adjudicate the claim.  The AOJ obtained VA examinations in February 2014 and provided the Veteran a supplemental statement of the case (SSOC) in June 2015, in which it denied the claims on appeal.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned at a videoconference hearing in August 2013.  A transcript of the hearing has been associated with the claims file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hearing loss in the right ear was noted at the time of the Veteran's January 1971 entrance medical examination; right ear hearing loss did not undergo an increase in severity during active duty; and no current left ear hearing loss had its clinical onset in service or is otherwise related to active duty.

2.  The Veteran's diabetic neuropathy of the left upper extremity is manifested by mild incomplete paralysis that is wholly sensory.

3.  The Veteran's diabetic neuropathy of the right upper extremity is manifested by mild incomplete paralysis that is wholly sensory.

4.  The Veteran's diabetic neuropathy of the left lower extremity is manifested by mild incomplete paralysis that is wholly sensory.

5.  The Veteran's diabetic neuropathy of the right lower extremity is manifested by mild incomplete paralysis that is wholly sensory.

6.  The Veteran's diabetes mellitus with erectile dysfunction requires oral agents and a restricted diet, but does not require insulin or limitation or regulation of activities; no penile deformity has been shown.

7.  The Veteran's diabetic nephropathy with hypertension is not manifested by constant albuminuria or a definite decrease in kidney function, and his diastolic blood pressure has not been predominantly 120 or more.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2015).

2.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for diabetic neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2015).

3.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for diabetic neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2015).

4.  The criteria for entitlement to a disability evaluation higher than 10 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8720 (2015).

5.  The criteria for entitlement to a disability evaluation higher than 10 percent for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8720 (2015).

6.  The criteria for entitlement to a disability rating higher than 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115b, 4.119, Diagnostic Codes 7522, 7913 (2015).

7.  The criteria for entitlement to a disability rating higher than 30 percent for diabetic nephropathy with hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 7541 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  In this respect, through March 2010, September 2011, and January 2012 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  The Board also finds that the March 2010, September 2011, and January 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned March 2010, September 2011, and January 2012 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of private and VA treatment he has received since service.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  Additionally, the Veteran was afforded VA examinations in March 2010 and February 2014, reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the statements of the Veteran and his representative, and show that the examiners conducted full physical and audiological examination of the Veteran.  The examiners provided a rationale for the findings made, relying on and citing to the records reviewed, and supplied all information necessary to apply the pertinent rating criteria.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

If an organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and current disability. The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).

Here, the Veteran contends that he experiences hearing loss that is attributable to noise exposure while serving on active duty.  First, the Board notes that VA audiology examination conducted in February 2014 shows a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran served on active duty from February 1971 to September 1975 as an equipment storage specialist, and he has stated on multiple occasions that he was exposed to noise during service, including the firing of multiple types of weapons.  The Board has no reason to question the Veteran's credibility with respect to his duties in service.  Accordingly, in-service noise exposure is conceded.

Relevant medical evidence consists of service treatment records as well as records of the Veteran's post-service evaluations and report of a VA examination conducted in February 2014.  Service treatment records reflect that the Veteran had right ear hearing loss when he entered active duty.  In particular, the Veteran's January 1971 entry examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-10 (0)
---
45 (50)
LEFT
0 (15)
-10 (0)
-5 (5)
---
15 (20)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran's September 1975 separation examination, measured in ANSI standards, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
---
45
LEFT
20
20
20
---
25

In addition, a private audiological evaluation conducted in 2006 reflects a diagnosis of hearing loss, although no etiological opinion was provided at the time.  The Veteran has also testified, at the August 2013 hearing, that he first developed hearing loss in service and has had problems with his hearing since that time.

The record also contains reports from a February 2014 VA audiological examination.  Report of that examination reflects that the VA audiologist reviewed the claims file and conducted audiometric testing, which revealed bilateral hearing loss under 38 C.F.R § 3.385.  The examiner noted the Veteran's contention that he had been exposed to noise from weapons fire during service.  The examiner diagnosed bilateral sensorineural hearing loss.  Acknowledging the Veteran's reported exposure to noise while in service, the examiner nevertheless concluded that it was not at least as likely as not that current hearing loss resulted from the acoustic trauma the Veteran suffered in service.  In so finding, the examiner noted that the Veteran had been found to have hearing loss at 4000 Hertz in the right ear at service entrance but pointed out that there had been no additional threshold shift at 4000 Hertz by the time the Veteran separated from service four years later.  She acknowledged that there was a threshold shift at measurements from 500 Hertz to 2000 Hertz but noted that the type of shift noted was not consistent with that caused by exposure to acoustic trauma and, at any rate, was not considered hearing loss for VA purposes at the Veteran's separation from active duty.  The examiner further pointed to the Veteran's long post-service history of occupational noise exposure without hearing protection in finding that his current bilateral hearing loss was less likely than not caused or aggravated by service. 

Review of the Veteran's service treatment records reflects that at his January 1971 entrance examination, audiological examination revealed right ear hearing loss for VA compensation purposes in the right ear at 4000 Hertz.  Thus, the Board finds that hearing loss in the right ear pre-existed service, as noted at entry, and thus the presumption of soundness does not apply as to hearing acuity in the right ear.  Therefore, the Board must now determine whether the Veteran's pre-existing right ear hearing loss underwent an increase in severity during service, which finding would trigger the presumption of aggravation.  As noted above, a pre-existing injury or disease will be considered to have aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

There is no competent evidence to establish that the Veteran's pre-existing right ear hearing loss underwent any increase in severity during his military service.  To that end, the Board notes that the Veteran's service treatment records are entirely silent as to any complaints of or treatment for any hearing problems during service.  The Board finds that these facts weigh against a finding that the Veteran's right ear hearing loss underwent any increase in severity during service.  The Board further notes that at the February 2014 VA examination, the examiner found no evidence that the Veteran's pre-existing right ear hearing loss underwent any increase in severity during service or was otherwise caused or aggravated by service.

In this case, taking into consideration the medical evidence of the Veteran's right ear hearing loss that existed prior to service and the findings of the February 2014 VA examiner, the Board finds that there is no evidence in the record to indicate that the Veteran's right ear hearing loss underwent any increase in severity during service.  Rather, service treatment records reveal that the Veteran made no complaints of any problems with the hearing acuity in his right ear, despite being seen on multiple occasions for other complaints.  Although there was a threshold shift noted in the range of 500 to 2000 Hertz from service entrance to service separation, the examiner pointed out that all such findings remained within normal limits for VA compensation purposes.  Thus, the presumption of aggravation is not triggered, based on the lack of any medical evidence  reflecting that underlying right ear hearing loss worsened.  See Green v. Derwinski, 1 Vet. App. 320, 322 (1991) (evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  Here, no increase in severity of the Veteran's pre-existing right ear hearing loss was demonstrated in service.  To that end, the Board notes that there were no complaints of or treatment for any hearing problems at any point during the Veteran's service, and he specifically answered "No" when asked at his September 1975 separation medical history report if he experienced hearing loss.  Finally, the Board looks to the finding of the February 2014 VA examiner, who considered all of the evidence of record and stated in her opinion that the Veteran's pre-existing hearing loss was not aggravated by service.  See Falzone, 8 Vet. App. at 404.

In sum, the Board finds that the evidence of record demonstrates that the Veteran's right ear hearing loss did not undergo any increase in severity during service; thus, the presumption of aggravation has not been triggered.  In so finding, the Board looks to the fact that the only medical evidence of record providing an opinion regarding the question whether the Veteran's disability worsened during service-the February 2014 VA examination-concludes that there is no probative evidence in the record to suggest that there was any increase in severity of the Veteran's hearing loss during service.  See Jensen, 4 Vet. App. at 306-07; see also Falzone, 8 Vet. App. at 404.  Additionally, the Veteran did not complain of right ear hearing loss at the time he was discharged from service; to the contrary, he specifically responded "No" when asked at his September 1975 separation medical history report if he was experiencing hearing loss at that time.

The Board has considered the Veteran's contentions that his pre-existing right ear hearing loss was worsened by his service. To the extent the Veteran's statements attest to hearing problems since service, they are competent.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran is competent to report symptoms observable to a layperson, such as decrease in hearing acuity; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a complex condition such as sensorineural hearing loss, which requires specialized testing to accurately diagnose.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Similarly, as noted above, temporary or intermittent flare-ups of a pre-existing injury or disease, such as symptoms to which the Veteran is competent to testify, are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen, 4 Vet. App. at 306-07; Green, 1 Vet. App. at 323 (1991); Hunt, 1 Vet. App. at 297.  Here, although the Veteran's lay statements are competent in some respects, they do not establish that his right ear hearing loss underwent a permanent increase in severity during service.  In his September 975 separation examination, the Veteran's right ear hearing was within normal limits from 500 to 2000 Hertz and was unchanged at 4000 Hertz.  He responded "No" when asked at his September 1975 separation medical history report when asked if he experienced hearing loss.  Moreover, the Veteran's assertions and reported history were considered by the examiner who provided the opinion that his right ear hearing loss was not aggravated by service.  Thus, the lay evidence as to the etiology of his current right ear hearing loss is of limited probative value.

Turning to the left ear, upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim.  As noted above, the Board concedes that VA examination confirms that the Veteran currently suffers from hearing loss.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, even conceding the Veteran's exposure to noise while in service, the VA examiner found no link between any current left ear hearing loss and military service based on the record.  Noting that the type of threshold shift seen from 500 Hertz to 2000 Hertz at the Veteran's separation from service was not the type of shift normally resulting from acoustic trauma, and pointing out his extensive post-service noise exposure, the VA examiner gave as her medical opinion that it was not at least as likely as not that any current left ear hearing loss was caused or aggravated by the Veteran's military service, including to his acknowledged in-service exposure to loud noise.  Additionally, there is no medical evidence suggesting that left ear hearing loss became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.

Furthermore, the Board finds persuasive the absence of probative medical evidence showing a nexus between the Veteran's service and current left ear hearing loss.  In that connection, the Board notes that the medical opinion submitted by the VA examiner acknowledged the Veteran's complaints of in-service noise exposure, but nonetheless concluded that it was less likely than not that the Veteran's current left ear hearing loss was in fact due to in-service exposure to noise or otherwise related to service.  In so finding, the examiner provided a report that considered the Veteran's history, the medical records, and her own medical expertise and current medical knowledge.  The examiner set out her findings in detail and provided clearly articulated reasons for her conclusions.  Thus, the Board relies upon the February 2014 VA examiner's opinion in making its determination.  As discussed above, the VA examination specifically addressed causation, clearly indicating that the Veteran's current left ear hearing loss is not likely related to his time in service.  For these reasons, the Board concludes that the February 2014 VA examiner's opinions are the most probative.

The Board has also considered the Veteran's contention that a relationship exists between his current left ear hearing loss and his noise exposure experienced during service.  As noted above, in adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to noise exposure he experienced during service, and concedes that he had noise exposure during his period of active service.  However, the Veteran is not competent to provide an opinion that his current left ear hearing loss is due to in-service noise exposure, as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that he made no complaints of hearing loss during service, and left ear hearing loss was not shown until decades after service separation.  The February 2014 VA examiner was aware of the Veteran's in-service noise exposure but nevertheless concluded that his left ear hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA examiner, which reflect that his left ear hearing loss is not due to noise exposure in service.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's February 2014 medical opinion, which is based on the entire record, including the Veteran's own history, is that left ear hearing loss is not at least as likely as not related to service.  Because the VA examiner's opinions outweigh evidence in favor of the claim, and in light of the foregoing analysis and the underlying facts, the Veteran's claim for left ear hearing loss must be denied.

As a clear preponderance of the competent evidence is against a finding of worsening of the pre-existing right ear hearing loss in service, the presumption of aggravation has not been triggered.  As discussed above, the Board finds that the evidence demonstrates that the Veteran's right ear hearing loss both existed prior to service and did not increase in severity during his time on active duty.  The evidence further demonstrates that his left ear hearing loss was not caused or aggravated by service.  The Board concludes that the Veteran does not have hearing loss that was incurred in or aggravated by service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also found that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

i.  Diabetic Neuropathy of the Upper and Lower Extremities

Evaluations for peripheral neuropathy are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Here, the Veteran has been evaluated for peripheral neuropathy of the left and right upper extremities under Diagnostic Code 8515, governing paralysis of the median nerve, and for peripheral neuropathy of the left and right lower extremities under Diagnostic Code 8720, governing neuralgia of the sciatic nerve.  38 C.F.R. § 34.124a (2015).  Under Diagnostic Code 8515 for paralysis of the median nerve, a 10 percent rating is for application when there is mild incomplete paralysis in either the minor or major extremity.  Moderate incomplete paralysis warrants a 30 percent rating in the major extremity and a 20 percent rating in the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in the major extremity and a 40 percent rating in the minor extremity.  Complete paralysis warrants a 70 percent rating in the major extremity and a 60 percent rating in the minor extremity.  Similarly, under Diagnostic Code 8720 for neuralgia of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8720.

Relevant medical evidence of record consists of VA medical examinations conducted in March 2010 and February 2014, as well as records of his ongoing treatment with VA treatment providers, which reflect that he has complained of numbness in his upper and lower extremities.  In addition, at his August 2013 hearing before the undersigned Veterans Law Judge, the Veteran testified that he routinely experiences numbness in his upper and lower extremities bilaterally that interferes with his activities, particularly causing him to play golf less frequently.  Report of the March 2010 examination reflects that the Veteran was noted to complain of loss of strength in the arms and hands as well as tingling and numbness in his legs and feet.  The examiner found normal motor function and reflexes in the upper and lower extremities bilaterally, with decreased sensation in the all four extremities.  Report of the February 2014 VA examination reflects that the Veteran complained of numbness in his hands and feet that was "not bothersome."  The examiner noted that the Veteran reported experiencing no constant or intermittent pain, and no dysesthesias or paresthesias.  He reported numbness of the upper and lower extremities bilaterally that was mild in severity.  Muscle strength, reflexes, and sensation testing were all normal in all four extremities.  The examiner found the Veteran to display subjective symptoms of numbness in the hands and feet but found "no objective evidence of peripheral neuropathy."   

Upon review of the evidence, the Board finds that the Veteran's service-connected peripheral neuropathy of the right and left upper and lower extremities has resulted in disability approximating no worse than mild incomplete paralysis of the median and sciatic nerves.  Because the Veteran is already receiving a 10 percent rating for each upper and lower extremity, which ratings contemplate mild impairment for the disability, higher ratings are not warranted.  In that connection, the Board notes that there is no evidence that the Veteran has experienced moderate incomplete paralysis of the right or left upper or lower extremity at any time during the appeal period.  At the March 2010 VA examination, he complained of decreased sensation and numbness and tingling in the upper and lower extremities.  Similarly, at the February 2014 VA examination, the Veteran himself reported experiencing no more than mild symptoms of numbness and denied experiencing pain, dysesthesias, or paresthesias in his upper and lower extremities.  Importantly, the February 2014 VA examiner explicitly considered the Veteran's reported symptoms of numbness in his extremities in concluding that the symptoms are no more than mild in severity.  Because the Veteran was found to experience only mild disability in the upper and lower extremities at his February 2014 VA examination, the Board concludes that this disability is tantamount to no more than mild incomplete paralysis of the median and sciatic nerves, warranting no more than the 10 percent ratings currently assigned for each extremity under Diagnostic Codes 8515 and 8720.  

The Board has considered the Veteran's contentions with regard to his claims for higher ratings for his peripheral neuropathy of the upper and lower extremities.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, the Board notes, as pointed out above, that the February 2014 VA examiner specifically considered the Veteran's stated symptoms of numbness and tingling in his upper and lower extremities and nevertheless found those symptoms to be no more than mild in nature.  In addition, the Board finds compelling that the Veteran himself identified these symptoms as no worse than mild at the February 2014 VA examination.  The Board finds the Veteran's statements in the context of the VA examination, as well as the expert findings of the VA examiner, to be most probative in determining the current severity of the Veteran's symptomatology.  

ii.  Diabetes Mellitus with Erectile Dysfunction

The Veteran's diabetes mellitus has been rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In March 2010, the Veteran underwent a VA examination pertaining to his diabetes mellitus.  At that time, the Veteran reported that he was treating his diabetes with diet and oral medication.  He reported that he had experienced hypoglycemia and ketoacidosis but not of sufficient severity to require hospitalization.  He also stated that he was experiencing erectile dysfunction due to his diabetes.  The examiner noted that the Veteran did have a restricted diet and was on oral medication but had no restriction of activities.  The VA examination report reflects a diagnosis of diabetes mellitus.  The Veteran reported similar symptomatology at his February 2014 VA examination.  At that time, he again stated that he was taking an oral hypoglycemic agent but denied any regulation of activities.  He reported visiting his doctor less than two times per month and denied any episodes of ketoacidosis or hypoglycemia requiring hospitalization.  The Veteran reported some loss of weight and strength, but the examiner noted that his "occupational and recreational activities were not restricted due to his diabetes mellitus" and that he did not "have lethargy, weakness, anorexia, weight loss, or a limitation of exertion."  VA outpatient treatment records reflect continued treatment for diabetes mellitus, to include notations that his diabetes is well controlled. 

Upon review of the evidence, the Board finds that, as the Veteran requires oral hypoglycemic agents and a restricted diet to control his diabetes mellitus, a 20 percent disability rating is warranted.  There is no persuasive evidence, however, that he requires insulin or regulation of activities due to his diabetes; thus, the 40 percent criteria is not met.  The medical records do not reflect that the Veteran is on insulin, nor do the records reflect that his activities are regulated due to his diabetes mellitus.  There have been no reports of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization at any time during the appeal period.  VA treatment records reflect ongoing findings of well-controlled diabetes mellitus.  The objective evidence reflects that the Veteran's diabetes mellitus requires oral hypoglycemic agents and a restricted diet, warranting no more than the 20 percent disability rating initially assigned.

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his diabetes mellitus, and there is no basis for assignment of an initial disability rating higher than the 20 percent currently assigned.  The Board again emphasizes that although the Veteran requires oral agents and a restricted diet, he is not limited in his activities due to the diabetes and does not require insulin. A s such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of regulation of activities and intake of insulin, there is simply no basis for a higher rating at any point during the appellate period.

Regarding the erectile dysfunction associated with the Veteran's diabetes mellitus, the Board notes that the disorder (impotence) is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522 for deformity of the penis with erectile dysfunction.  A 20 percent evaluation is the only rating assignable under this Diagnostic Code.  As the rating criteria reflect, the Veteran must have penile deformity to warrant a separate 20 percent rating.  Indeed, the provisions of Diagnostic Code 7522 contemplate that a 20 percent rating will not be assigned without a deformity that is accompanied by loss of erectile power.  Loss of erectile power alone does not suffice for the award of a separately compensable schedular rating.  Here, the medical evidence of record simply does not reflect any clinical finding of penile deformity; to the contrary, the Veteran himself reported at the February 2014 VA examination that he has no penile deformity.  Consequently, the Board must conclude that the Veteran's erectile dysfunction does not warrant a separate compensable evaluation under the schedular criteria.

iii.  Diabetic Nephropathy with Hypertension

The Veteran's diabetic nephropathy with hypertension has been rated under 38 C.F.R. § 4.115, Diagnostic Code 7541, which provides that renal involvement in diabetes is rated as renal dysfunction.  The criteria applicable to renal dysfunction in 38 C.F.R. § 4.115a indicate that a 30 percent rating is warranted due to albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80mg percent; or, creatinine 4 to 8mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg percent; or, creatinine more than 8mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, governing hypertension, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or when systolic pressure is predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.

The Veteran underwent VA examinations in March 2010 and February 2014.  Report of the March 2010 examination reflects that the Veteran complained of weight loss and loss of strength in his arms and hands, as well as urinary incontinence that did not require a pad or appliance.  He also reported being on medication to treat hypertension and complained that his kidney problems caused poor appetite, weakness, and extreme fatigue.  Blood pressure readings at that time were 123/78, 127/78, and 124/74.  Testing revealed trace proteinuria, as well as a creatinine level of 0.8 and albumin of 4.0.  Report of the February 2014 VA examination reflects that the Veteran's hypertension was "asymptomatic" on daily medication and did not manifest in diastolic pressure of predominately 100 or more.  Blood pressure readings at that time were 150/82, 135/84, and 136/78.  Testing was negative for proteinuria; the Veteran's creatinine level was 0.6, and albumin was 3.1.  The examiner noted that the Veteran's kidney function tests were within normal range and specifically found that the Veteran did not "have lethargy, weakness, anorexia, weight loss, or a limitation of exertion."

After careful review of the clinical findings, the Board finds that the above evidence reflects that the Veteran does not have symptoms more nearly approximating constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling and is therefore not entitled to a rating higher than 30 percent at any time during the appeal period.  The Board concludes that the schedular criteria for a rating in excess of 30 percent for diabetic nephropathy with hypertension are not met.  Significantly, while the evidence shows that the Veteran experienced trace proteinuria at the March 2010 VA examination, and he has complained of symptoms of lethargy and weakness, he has not been found to have constant albuminuria or any documented decrease in kidney function.  To the contrary, the February 2014 VA examiner specifically found that testing showed normal kidney function and stated that the Veteran did not have generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Testing at the March 2010 and February 2014 VA examinations both showed normal creatinine and albumin levels.  Moreover, the Veteran's blood pressure readings do not show diastolic pressure of 120 or more; the February 2014 VA examiner specifically noted that his hypertension was asymptomatic and did not cause diastolic pressure predominately 100 or higher.  Thus, the Board concludes that the preponderance of the evidence is against a rating higher than 30 percent for diabetic nephropathy with hypertension.

C.  Extraschedular Evaluation

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disabilities have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that the Veteran has not been hospitalized due to any service-connected disability on appeal, nor has he alleged that he is unable to work due solely to these service-connected disabilities.  To the contrary, the Veteran has reported on multiple occasions that he is unable to work due not to diabetes, peripheral neuropathy, or diabetic nephropathy but to unrelated cancer of the rectum.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a disability rating higher than 20 percent for diabetes mellitus with erectile dysfunction is denied.

Entitlement to a disability rating higher than 30 percent for diabetic nephropathy with hypertension is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


